Matter of Iasha Tameeka McL. (Herbert McL.) (2016 NY Slip Op 00432)





Matter of Iasha Tameeka McL. (Herbert McL.)


2016 NY Slip Op 00432


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, JJ.


16735A 16735

[*1] In re Iasha Tameeka McL., and Others., Dependent Children Under the Age of Eighteen Years, etc.,
andHerbert McL., Respondent-Appellant, Catholic Guardian Services, Petitioner-Respondent.


Douglas H. Reiniger, New York, for appellant.
Magovern & Sclafani, Mineola (Joanna M. Roberson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the children.

Orders of disposition, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about August 19, 2014, which, upon findings of permanent neglect, terminated respondent father's parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect were supported by clear and convincing evidence (see Social Services Law § 384-b[7][a]). Notwithstanding petitioner's diligent efforts, the father failed to plan for the children's future by neither acknowledging nor meaningfully addressing the conditions that led to the children's removal in the first instance, namely, the underlying sexual abuse of another older daughter (not one of the subject children) (see Matter of Gloria Melanie S., 47 AD3d 438 [1st Dept 2008]; see also Matter of Myles N., 49 AD3d 381 [1st Dept 2008], lv denied 11 NY3d 709 [2008]).
A preponderance of the evidence supports the determination that it was in the children's best interests to terminate the father's parental rights and enable the foster parents to adopt the children. The record shows that the foster parents wished to adopt the children, have provided a loving and stable home, and have met the children's special needs (see Matter of Isis M. [Deeanna C.], 114 AD3d 480, 481 [1st Dept 2014]; see also Matter of Jaelyn Hennesy F. [Jose F.], 113 AD3d 411 [1st Dept 2014]).
The father's continued failure to complete a sex offender program and meaningfully address his deviant sexual behavior, as well as the evidence that the children would not be safe in his care, demonstrates that a suspended judgment would not have been an appropriate dispositional alternative (see generally Matter of Michael B., 80 NY2d 299, 311 [1992]).
We have considered the father's remaining contentions, including that the court was biased against him in favor of the agency, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2016
CLERK